United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1472
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Kendrick Epping,                        *    [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: August 5, 2003

                              Filed: August 8, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Kendrick Epping appeals the district court’s1 imposition of a 10-month prison
term and an additional 26-month supervised-release term, upon revocation of his
supervised release from a bank robbery conviction. On appeal, he argues that the
district court instead should have imposed inpatient treatment.




      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
       After careful review of the record, we find that the sentence was within the
limits of 18 U.S.C. § 3583(e)(3) and was not an abuse of discretion. See United
States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995) (standard of review). Accordingly,
we affirm, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-